t c memo united_states tax_court tom reed petitioner v commissioner of internal revenue respondent docket no 27604-11l filed date george w connelly jr heather m pesikoff and renesha n fountain for petitioner david baudillo mora and gordon p sanz for respondent supplemental memorandum opinion kroupa judge this matter is before the court on petitioner’s motion for reconsideration of our findings and opinion in reed v commissioner t c __ this opinion supplements our prior opinion reed v commissioner t c __ date date reed i see rule we held in reed i that we had jurisdiction to determine whether respondent abused his discretion in sustaining a final notice_of_intent_to_levy proposed collection action we further held that respondent could not be required to reopen an offer-in-compromise oic based on doubt as to collectibility that respondent had returned to petitioner years before a collection_due_process_hearing collection hearing commenced additionally we held that it was not an abuse_of_discretion for respondent to sustain the proposed collection action petitioner now asks us to reconsider the latter two holdings of reed i we will deny his motion background we adopt the findings_of_fact we made in reed i we summarize the factual and procedural background briefly here and make additional findings as required for our ruling on the motion for reconsideration petitioner failed to file federal_income_tax returns timely for years through years at issue petitioner eventually filed returns for the years at issue delinquent returns but did not fully satisfy his liabilities for the taxes penalties and interest arising from the delinquent returns outstanding tax rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated liabilities petitioner submitted two separate oics to settle his outstanding tax_liabilities only one of these oics is now relevant a the offer petitioner submitted an oic to respondent’s houston offer_in_compromise unit offer unit in offer petitioner proposed settling the outstanding tax_liabilities of almost one-half million dollars for dollar_figure based on doubt as to collectibility the offer unit determined that petitioner had failed to demonstrate he was in compliance with his federal_income_tax obligations at the time he submitted the offer the offer unit returned the offer because it had determined that petitioner was not current with his estimated_tax payments for petitioner then exchanged several letters with the offer unit petitioner attempted through the letter exchange to have the offer unit reconsider its returning the offer to this end petitioner argued that he was in fact in compliance with his federal_income_tax obligations at the time he submitted the offer petitioner also argued in the letter exchange that he should be given the opportunity to comply if in fact he was not in compliance at the time he submitted the offer petitioner continued to make payments during the letter exchange consistent with the offer the letter exchange ultimately failed to convince the offer unit to alter its decision to return the offer to petitioner b the collection_due_process_hearing respondent subsequently issued a final notice_of_intent_to_levy for the years at issue petitioner timely requested a collection hearing settlement officer liana a white so white at houston appeals was assigned to conduct the collection hearing petitioner challenged the manner in which respondent had handled the offer so white issued the determination notice in late sustaining the proposed collection action discussion petitioner again urges us to find that respondent abused his discretion so that petitioner can effectively extinguish his outstanding tax_liabilities we begin with this court’s standard for deciding whether to grant a motion for reconsideration we then address petitioner’s contentions i standard under rule sec_161 we now discuss our standard for deciding whether to grant a motion for reconsideration of our findings or opinion see rule the decision rests within the discretion of the court 79_tc_1054 aff’d 755_f2d_790 11th cir it is the court’s policy to try all issues raised in a case in one proceeding to avoid piecemeal and protracted litigation id accordingly we generally do not exercise our discretion to grant such a motion without a showing of substantial error or unusual circumstances haft trust v commissioner 62_tc_145 aff’d on this ground 510_f2d_43 n 1st cir a motion for reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result the moving party desires 110_tc_440 ii the motion for reconsideration we now focus on the motion for reconsideration petitioner asks us to find that respondent abused his discretion by sustaining the proposed collection action petitioner wants us to direct the internal_revenue_service irs appeals_office to either consider the offer or to return it to the offer unit for consideration petitioner asks us to do this however by simply rehashing the arguments he made during the initial proceeding we heard and considered these arguments once and find it inappropriate to reconsider reed i simply because petitioner has raised these arguments for a second time see estate of quick v commissioner t c pincite dynadeck rotary sys ltd v commissioner tcmemo_2001_ we briefly address petitioner’s tax compliance arguments however because doing so will allow us to provide additional details of our reasoning in reed i petitioner first reiterates his argument that he was in compliance with his federal_income_tax obligations for when he submitted the offer the offer unit determined otherwise at trial so white explained that she reviewed the relevant files and concluded that petitioner was not in compliance for because he had failed to timely submit an estimated_tax payment for she further explained that the addition_to_tax assessed against petitioner for failing to timely pay his estimated_tax payments supported her conclusion so white’s determination was not arbitrary capricious or without a sound basis in fact or law accordingly petitioner’s argument lacks merit petitioner next repeats his contention that he should have been given more of an opportunity to get in compliance with his federal_income_tax obligations if he was not in compliance at the time he submitted the offer petitioner again draws our attention to some frequently asked questions faqs posted to the irs’ web site and certain internal_revenue_manual irm provisions he claims that the offer unit failed to give him the opportunity described in the faqs and the our role is not to substitute our own judgment for that of so white see 125_tc_301 aff’d 469_f3d_27 1st cir we do not decide independently whether we believe the levy should be withdrawn see id irm provisions petitioner contends that so white abused her discretion when she sustained the proposed collection action anyway it is not an abuse_of_discretion for the commissioner to return an oic because of a taxpayer’s failure to meet current tax obligations 461_f3d_610 5th cir further informal guidance such as the faqs posted to the irs’ web site is not an authoritative source of federal tax law see nelson v commissioner tcmemo_2013_259 citing zimmerman v commissioner 71_tc_367 aff’d without published opinion 614_f2d_1294 2d cir moreover the irm does not have the force of law and does not confer enforceable rights on taxpayers 447_f3d_706 9th cir holding that the irm does not require the commissioner to negotiate with a taxpayer aff’g tcmemo_2004_13 in any event the record reflects that the offer unit sent petitioner a letter notifying him that he had to be in compliance with his estimated_tax payment obligations before the offer unit would consider the offer the record further petitioner argued in the initial proceeding and again argues in the motion for reconsideration that the offer was improperly returned on the basis of tax noncompliance we note that petitioner has not argued that respondent’s returning the offer was a de_facto rejection of the offer rather than a return of the offer reflects that petitioner did not request additional time to comply petitioner was on notice that he had to be in compliance with his federal_income_tax obligations before the offer unit would consider his offer petitioner was not in compliance and the offer unit returned the offer to him thus petitioner’s argument lacks merit iii conclusion petitioner has provided no valid basis for us to reconsider our findings or opinion in reed i accordingly we will deny his motions we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued
